Appeal from an order of the Supreme Court at Special Term, entered September 12, 1979 in Sullivan County, denying defendants’ motion for a change of venue to New York County. This action was commenced in Sullivan County by plaintiff, a resident of Sullivan County, to recover the sum of $2,000 which plaintiff alleges was wrongfully withheld by defendants as a result of an oral agreement engaging defendants as agents for the purpose of finding a buyer for plaintiff’s right, title and interest in and to a stallion known as "Songcan”. On July 11, 1979, defendants moved for an order granting them a change of venue on the grounds that this was a transitory action and that the proper county for venue was New York County, where the cause of action arose. Special Term denied the motion upon a finding that CPLR 503 (subd [a]) indicated that Sullivan County was a proper place for trial. Special Term also found that the general rule in transitory actions was, other things being equal, that proper venue was in the county where the action arose. Special Term also denied defendants’ motion to reargue. From the record, it appears that no preponderance of witnesses from either side was shown. However, Special Term took judicial notice that a speedier trial could be had in Sullivan County (Slavin v Whispell, 5 AD2d 296). This clearly demonstrates that under CPLR 510 (subd 3) the ends of justice will be promoted by retaining the venue in Sullivan County. Under the circumstances, we find no reason to disturb the discretion of Special Term. Order affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.